DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 43 is objected to because of the following informalities:  in line 2, “no” should read --not--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ding et al. (US 2013/0158621, hereinafter “Ding”).  Please note that the rejection also relies upon US 2011/0264158 to Dong et al., hereinafter “Dong,” which is incorporated by reference at paragraph 0087 of Ding.

In regards to claim 2, using the processor to determine whether bundle pacing should be delivered earlier or later comprises determining whether a bundle-pacing to ventricular-activation interval reaches a second threshold (Dong at pars. 0129-0133; QRS latency).  
In regards to claim 3, using the processor to adjust the time interval for bundle pacing comprises adjusting an atrial-activation to bundle-pacing interval or adjusting a bundle-pacing to left- or right-ventricular-activation interval (Dong at par. 0129; adjusting to provide capture results in an adjusted bundle pacing to ventricular activation interval -- reduction in QRS width).
In regards to claim 4, the sensed heart activity comprises one or more of: an intraventricular interval, a QRS duration, a QRS morphology, a QRS vector, an R- wave timing, a bundle-pacing to left- or right-ventricular-activation interval, and an atrial- sensing to left- or right-ventricular-activation interval (Dong at pars. 0130-0136).  
In regards to claim 5, the processor is contained in a housing of the pacemaker (Ding at Figs. 4 and 5).  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding.  Ding discloses the essential features of the claimed invention including incrementing the time interval for bundle pacing in response to lack of capture (pars. 0108-0110), recognizing that this is a results-effective variable.  Ding does not expressly disclose the 10 ms increment.  However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ding by providing the 10 ms increment to yield no more than predictable results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Patangay et al. (US 2012/0310101, hereinafter “Patangay”).  Ding discloses the essential features of the claimed invention except for expressly indicating that the threshold is equal to or less than 130 ms.  However, Patangay teaches that a QRS width exceeding 120 ms is indicative of bundle branch block (i.e., the bundle is not conducting).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ding by using a QRS width threshold of 120 ms because this value would indicate that the stimulation is not capturing the bundle and not conducting, and thus rendering predictable results.
Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Arcot-Krishnamurthy et al. (US 2012/0101542, hereinafter “Arcot”).  Ding discloses the essential features of the claimed invention, including adjusting a time interval for bundle pacing based on a determined capture of the His bundle (Ding at pars. 0089-0098) that can be performed “automatically using processor circuit 112 or manually using the external module 115” (par. 0098), but does not expressly disclose adjusting a time interval by selecting an optimal time interval stored in memory or received from a programmer that is selected by a user.  However Arcot in the same field of endeavor of His bundle pacing, teaches setting a time interval for bundle pacing stored in memory or received from a .
Allowable Subject Matter
Claims 42-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.  Applicant argued that Ding does not describe any sort of determination of how the interval should be adjusted.  However, please see Ding at paragraphs 0089-0098.  For instance, paragraph 0096 describes how a timing interval is adjusted by a specified amount, “either positive or negative.”  In paragraph 0098, Ding describes how any of the timing intervals can be adjusted “automatically using processor circuit 112 or manually using the external module 115.”  By adjusting an interval to a value different than its current value, this is a determination whether “bundle pacing should be delivered earlier or later” because any adjustment is either earlier or later than a current value.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792